Citation Nr: 1114879	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-43 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from February 1988 to January 2000.  It appears that he has two verified periods of initial active duty for training (IADT) from June 17, 1988 to August 13, 1988 and from June 27, 1989 to August 4, 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  

In August 2010, the appellant presented testimony at a hearing conducted by the use of video conferencing equipment at the St. Paul RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the appellant's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the introduction, the appellant does not have any periods of active duty and accordingly he is not a "veteran" under the law.  As to his service in the Army National Guard, he is not a "veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "veteran" for that period of service.  

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).

The appellant contends that he experienced acoustic trauma during a period of INACDUTRA while training on a weekend drill.  He testified that he was about 30 yards away when a Howitzer fired without advanced warning.  He was not wearing ear protection and testified that he could not hear for approximately five to ten minutes after the blast.  This incident occurred in approximately October or November 1991.  The appellant stated that he has experienced tinnitus since the blast.  

The appellant also testified that during his 12 years of National Guard service, he fired guns during the annual two week summer camp and also twice annually when on weekend drills.  He stated that the earplugs provided were not adequate for artillery gun members.  The appellant also reported riding inside the gun turret during the last four years he served which was very loud even with hearing protection.  

The appellant's service records reflect that he was a cannon crewmember and gunner during his National Guard service.  There are only two records associated with the claims file pertaining to the appellant's hearing.  On the authorized audiological evaluation in January 1999 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
25
40
20
LEFT
15
5
25
25
20

On the January 1999 report of medical history, the appellant marked "no" when asked if he had any hearing loss.  However, it appears that the January 1999 audiometric readings reflect some degree of hearing loss in several frequencies.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.) 

Although there is no record documenting such, the appellant is competent to report that he was exposed to a sudden gun blast after which time he could not hear for approximately five to ten minutes and after which he has continued to experience tinnitus.  The Board observes the buddy statements that the appellant has submitted in connection with his claim to include those of his battalion personnel sergeant who indicated that a line of duty investigation (LOD) would likely not have been initiated in a situation as described by the appellant.  The Board has no reason to doubt the credibility of the appellant's reports of that incident.

The Board finds that additional development must be undertaken before a decision can be reached on these matters.  The Board observes two formal findings of unavailability dated in May 2009 and February 2010 documenting that some of the appellant's service treatment records are unavailable and that a LOD is not available for the sudden gun blast incident.  Although some of his service personnel records have been associated with the claims file, it is unclear whether they have been formally requested from the applicable service department.  The Board notes that the service personnel records are needed to identify all periods of active duty, ACDUTRA, or INACDUTRA.

The Board also finds that the July 2009 VA examination is inadequate upon which to base a determination.  In this regard, the examiner was unable to obtain audiometric readings because the results were inconsistent and unreliable.  The examiner opined that tinnitus was not caused by or a result of military noise exposure.  However, the examiner provided no rationale for her opinion.  It is also unclear why the audiometric results were determined to be inconsistent and unreliable.  In light of the findings indicating noise exposure during the appellant's National Guard service, a remand is necessary for another VA examination.   

In addition to his National Guard noise exposure, the appellant also noted that he is currently employed as a deputy sheriff and has been since approximately 1994.  He stated that he goes to the gun range four times annually to shoot with hearing protection for purposes of qualification.  He added that he first sought treatment for his hearing approximately eight years after his separation at the M.C.  The Board observes private audiometric findings from the M.C. dated in March 2009.  If there are additional outstanding private treatment records from this facility, the appellant should submit the necessary release or provide such on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the appellant's service personnel records from the appropriate repository.  The Board is specifically looking to identify any periods of active duty, ACDUTRA, and INACDUTRA during which time the appellant was exposed to acoustic trauma to include from shooting guns or howitzers.  

2.  The appellant should be informed that private audiograms from the M.C. dated in March 2009 have been associated with the claims file.  If he has additional records pertinent to his claims, he should submit them or a release in order for VA to obtain them.

3.  Schedule the appellant for a VA examination to evaluate his claims for service connection for bilateral hearing loss and tinnitus.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and private treatment reports, the examiner should render any relevant diagnoses pertaining to the claims for bilateral hearing loss and tinnitus.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hearing loss and tinnitus is causally or etiologically related to the noise exposure during the appellant's periods of active duty, ACDUTRA, and INACDUTRA during his National Guard service (February 1988 to January 2000) as opposed to its being more likely due to some other factor or factors.  

The examiner should consider the January 1999 audiometric findings as well as the impact of noise exposure from firing guns and howitzers during an annual two week summer camp and during two weekend drills annually for 12 years from February 1988 to January 2000 in connection with the claims.  Additionally, the examiner should consider the noise exposure from a sudden howitzer blast when the appellant was not wearing hearing protection and after which time could not hear for five to ten minutes and after which time he has experienced tinnitus that occurred during a weekend drill in October or November 1991.  The examiner should also consider the impact of riding in a gun turret for four years on monthly weekend drills and during an annual two week summer camp from 1996 to 2000.  The examiner should also note that the appellant has been employed as a deputy sheriff since approximately 1994 and goes to the gun range four times annually to shoot with hearing protection for purposes of qualification.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


